Citation Nr: 9918594	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-05 080A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for ear damage and hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  His appeal ensues from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The veteran was exposed to noise in service.

2.  The record contains no competent medical evidence linking 
the veteran's hearing loss to in-service noise exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for ear damage 
and hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for ear damage and hearing loss that developed as 
a result of in-service noise exposure.  The Board must 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory thresholds 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran asserts that he was exposed to a significant 
amount of noise in 1953, while serving on the front lines in 
Korea.  Allegedly, he lost his hearing for five or six days 
after being in close proximity to the firing of mortar 
rounds.  Service department records do not confirm the 
veteran's assertion, but for the purpose of determining well 
groundedness, the Board accepts the assertion as true.  
Certainly the veteran is competent to state that he was 
exposed to an exceptional amount of noise in service.    

DD Form 214 indicates that prior to service, the veteran was 
employed from 1949 to 1952 as a machinist for an iron works 
company.  

Service medical records include the induction physical 
examination.  Whispered voice hearing was tested as 15/15, 
bilaterally.  Service medical records include no complaints 
regarding the ears.  At the time of his separation physical 
examination, in addition to a whispered voice hearing test 
which measured hearing as 15/15, bilaterally, an audiometric 
examination noted the following:  





HERTZ



500
1000
2000
3000
4000
RIGHT
(15) 30
(15) 25
(10) 20
--
(20) 25
LEFT
(15) 30
(15) 25
(10) 20
--
(20) 25

The figure given in parentheses was measured in ASA units.  
Presently, hearing loss is measured in ISO standards.  The 
conversion has been made in order to provide the veteran with 
the measurement most consistent with current regulations.

The RO, in June 1997, attempted to obtain additional service 
medical records from National Personnel Records Center 
(NPRC), only to be informed that the records had been 
destroyed by fire.

Post-service medical evidence, including a July 1997 letter 
from a private audiologist and a May 1998 report of VA 
examination, confirms that the veteran currently has hearing 
loss within the meaning of 38 C.F.R. § 3.385.  That 
notwithstanding, there is no evidence, beyond the veteran's 
contentions, linking the hearing loss to in-service noise 
exposure or otherwise to the veteran's period of active 
service.  In July 1997, a private audiologist noted that the 
veteran's type of hearing loss was consistent with hearing 
loss caused by noise exposure, but did not specifically link 
the hearing loss to in-service noise exposure.  Moreover, in 
May 1998, a VA examiner specifically ruled out a relationship 
between the veteran's current hearing loss and his period of 
active service.  As the veteran is a layperson with no 
medical training or expertise, his contentions, alone, do not 
constitute competent medical evidence of a nexus between 
hearing loss and in-service noise exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Inasmuch as the record lacks competent medical evidence 
linking the veteran's hearing loss with his period of active 
service, this claim must be denied as not well grounded.  The 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim for service connection for 
hearing loss; therefore, the VA is under no duty to assist 
him in developing the facts pertinent to this claim.  See 
Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional evidence that might well ground his 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  However, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.


ORDER

Service connection for hearing loss is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

